DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 25 January 2022. 
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first computing cluster configured to", “a second computing cluster configured to” and “a computing device configured to” in claim 16, “computing device” in claims 17 and 19, and “machine-learned model being configure to” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0035] that discloses “the computing cluster has identical hardware and software resources.”, paragraph [00104] that discloses “The term "device", "computer," "computing device," "client device," and or "server device" as used herein can mean any type of device that has some amount of hardware processing capability and/or hardware storage/memory capability” and paragraph [00109] that discloses “any of the modules/code discussed herein can be implemented in software, hardware, and/or firmware”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims 10-15 as presented in Applicant’s amendment filed on 25 January 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 10, it recites “wherein the execution logs include at least one critical path of the application other than the statistical critical path”.  Paragraph [00101] of specification discloses “Method 1200 continues at block 1204, where a statistical critical path is identified. Generally, the statistical critical path is a particular path through the services of the application that tends to be the critical path relatively frequently over multiple executions of the application. In some cases, the statistical critical path is the critical path that appears most frequently out of the critical paths identified at block 1202.”, such embodiment is related to the statistical critical path is the critical path that appears most frequently in the execution logs, whereas the limitation in claim 10 is related to the execution logs include at least one critical path of the application other than the statistical critical path. Execution logs including the critical path, as well as including frequently executed critical path (statistical critical path) is not the same as the execution logs include at least one critical path of the application other than the statistical critical path.
	
Claims 11-14, they are depend on claim 10 and do not overcome the deficiencies thereof, therefore they are rejected for the same reason as claim 10 above.

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1 and 16 (line# refers to claim 1):
In line 15, it recites the phrase “a particular service of the plurality”. However, prior to this phrase at line 9, it recites “the plurality of services”. Thus, it is unclear whether the second recitation of “a particular service of the plurality” is the same or different from the first recitation of “the plurality of services”. if they are the same, same name should be used (i.e., the plurality of services).

As per claim 12:
In lines 3-4, it recites the phrase “specific services of the plurality”. However, prior to this phrase in claim 10, at line 3, it recites “plurality of services”. Thus, it is unclear whether the second recitation of “specific services of the plurality” is the same or different from the first recitation of “plurality of services”. if they are the same, same name should be used (i.e., the plurality of services).

As per claims 2-9, 13-14 and 17-20:
	They are method and system claims that depend on claims 1, 12 and 16 respectively above. Therefore, they have same deficiencies as claims 1, 12 and 16 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US. Pub. 2012/0174112 A1) in view of Rastogi (US Pub. 2011/0321051 A1) and further in view of Ghare et al. (US Patent. 10,599,478 B1) and Kenney et al. (US Patent. 10,853,148 B1).
Vaidya, Rastogi and Ghare were cited in the previous Office Action.

As per claim 1, Vaidya teaches the invention substantially as claimed including A method performed by a computing device (Vaidya, Fig. 14, 1110 (as computing device)), the method comprising: 
determining dependency information for an application, the dependency information representing dependencies between a plurality of services of the application (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services); 
identifying actual runtime characteristics of individual services of the plurality of services of the application, when the plurality of services ran in a first application process (Vaidya, Fig. 5, 510 Determining the status of an application service; [0040] lines 1-4, the status of an application service is determined. In one embodiment, the status as to whether an application service is up and running online or if the application service is down and offline is determined (as actual runtime characteristics); also see Fig. 7, site 110 (as first application process)); and 
based at least on the dependency information and the actual runtime characteristics, performing automated orchestration of the application (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0047] lines 1-15, FIG. 7 is a block diagram illustrating exemplary migration operations on application resource switchover system…on site 110 are taken down or stopped in the following sequence or order: service 6, service 5, service3/service 4 and service 1 and service 2. The arrows on site 120 illustrate bringing up the application services in a bottom to top sequence. For example, services on site 120 are brought up or started in the following sequence or order: service 1/service 2, service3/service 4, service 5 and service 6 (as performing automated orchestration of the application). [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments).

Vaidya fails to specifically teach dependency information for an application is obtained/obtaining, and the dependency information representing data dependencies between a plurality of services of the application.

However, Rastogi teaches dependency information for an application is obtained/obtaining, and the dependency information representing data dependencies between a plurality of services of the application. (Rastogi, Fig. 2, 110, 120, 130, 140, 150, 160; Fig. 6, 620 Access task dependency data of individual task; [0033] lines 1-6, Dependencies among tasks may be described in terms of "parent-child" relationships. For instance, where a second task is dependent upon (e.g., must be executed after) a first task, the second task may be described as a child of the first task, and the first task is a parent of the second task. Parent tasks may be described as prerequisites of a child task; [0039] lines 1-4, task data (e.g., task dependency data) specifies a task identifier (e.g., Task ID) that uniquely identifies the task within DGTaskExecutor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Rastogi because Rastogi’s teaching of obtaining/accessing the dependency data that related to the task/application dependency would have provided Vaidya’s system with the advantage and capability to allow the system to scheduling the task based on the task dependency in order to prevent any potential errors which improving the system efficiency and performance.  

	Vaidya and Rastogi fail to specifically teach when identifying actual runtime characteristics, it is based at least on an execution log reflecting previous executions of the application when the plurality of services ran in a first application process.

However, Ghare teaches when identifying actual runtime characteristics, it is based at least on an execution log reflecting previous executions of the application when the plurality of services ran in a first application process (Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization, network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts (as including first application process) upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation, filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric; Col 12, lines 50-55, Performance reporting 450 may collect utilization, timing, and other performance related statistics for the execution of a stream processing function. Performance reporting 450 may periodically send these performance metrics 406 to stream processing function performance monitoring 360 for the various uses discussed above).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Ghare because Ghare’s teaching of determining/deriving actual runtime characteristics from performance metrics (execution logs) would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to utilize the previous resource utilization history in order to improving the task execution performance and efficiency. 

Vaidya, Rastogi and Ghare fail to specifically teach determining costs of moving the individual services from the first application process into a second application process; and when performing automated orchestration, it is based on the cost, and moving a particular service of the plurality that previously executed in the first application process into the second application process.

However, Kenney teaches determining costs of moving the individual services from the first application process into a second application process (Kenney, Fig. 15, 1004, 1502 identify, for a plurality of workloads, one or more execution environments (as including second application process) that can support each workload…; 1006, 1504 Determine, for a plurality of workload placement scenarios, cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios; Col 55, lines 49-56, the costs associated with storing a dataset accessed by the workload in storage that provides sufficient performance for the workload, 2) the costs associated with utilizing cloud-based processing resources (including VMs, lambdas, and so on) that can execute the workload in accordance with performance requirements of the workload, 3) the costs associated with deploying the workload in a way (e.g., across multiple availability zones); and
when performing automated orchestration, it is based on the cost, and moving a particular service of the plurality that previously executed in the first application process into the second application process (Kenney, Fig. 15, 1008 Costs, 1010, select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload (as moving based on the cost); also see Col 27, lines 2-4, address potentially high network costs and long transfer times associated with migrating large volumes of data; Col 42, lines 49-65, telemetry data gathered from a plurality of storage systems (402, 406) indicates that, on average, the amount of CPU resources required to support a virtual desktop infrastructure workload doubles every three years, assume that the load model (412) for the storage system (408) indicated that doubling the amount of CPU resources on the storage system (408) would result in a 20% increase in total performance load on the storage system…predicting (418) performance load on the storage system (408) in dependence upon the load model (412) and the predicted characteristics (416) of the one or more workloads (420, 422, 424) would result in a prediction that the total performance load on the storage system (408) would increase by 20% in three years; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload (1016) [Examiner noted: moving a previously executed particular service (i.e., virtual desktop infrastructure workload, previously executed, because telemetry data indicating the resource consumption doubles every three years) into a new execution environment (as second application process) based on the lowest cost]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi and Ghare with Kenney because Kenney’s teaching of moving the particular service/workload to other system based on the cost would have provided Vaidya, Rastogi and Ghare’s system with the advantage and capability to allow the system to easily determining the best suitable system to moving the workload which improving the system performance and efficiency.

As per claim 16, Vaidya teaches the invention substantially as claimed including A system comprising (Vaidya, Fig. 1, 100): 
a first computing cluster configured to execute a first application process (Vaidya, Fig. 7, site 110, services 1-6 (as first application process), resources 111-114; [0028] lines 6-8, Site 110 includes resources 121, 122, 123 and 124. Various services of an application can run or execute on the respective resources); 
a second computing cluster configured to execute a second application process (Vaidya, Fig. 7, site 120, services 1-6, resources 121-124 (the services 1-6 as whole as second application process) are running on the resources 121-124); and 
a computing device configured to perform orchestration of a plurality of services of an application on the first computing cluster and the second computing cluster (Vaidya, Fig. 7, site 110, site 120, services 1-6; Fig. 14, 1110 (as computing device); [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource): 
determine dependency information reflecting dependencies between the plurality of services of the application (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services); 
determine runtime information representing runtime characteristics of individual services of the plurality of services of the application when the plurality of services ran in the first application process on the first computing cluster (Vaidya, Fig. 5, 510 Determining the status of an application service; [0040] lines 1-4, the status of an application service is determined. In one embodiment, the status as to whether an application service is up and running online or if the application service is down and offline is determined (as actual runtime characteristics); also see Fig. 7, site 110 including different services (as first application process)); and 
based at least on the dependency information and the runtime characteristics, orchestrating the individual services (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0047] lines 1-15, FIG. 7 is a block diagram illustrating exemplary migration operations on application resource switchover system…on site 110 are taken down or stopped in the following sequence or order: service 6, service 5, service3/service 4 and service 1 and service 2. The arrows on site 120 illustrate bringing up the application services in a bottom to top sequence. For example, services on site 120 are brought up or started in the following sequence or order: service 1/service 2, service3/service 4, service 5 and service 6 (as performing automated orchestration of the individual services into one or more application processes). [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments).

Vaidya fails to specifically teach obtaining dependency information and obtaining runtime information.

However, Rastogi teaches obtain dependency information and obtain runtime information (Rastogi, Fig. 2, 110, 120, 130, 140, 150, 160; Fig. 6, 620 Access task dependency data of individual task; Fig. 7, 710, Access resource data; [0033] lines 1-6, Dependencies among tasks may be described in terms of "parent-child" relationships. For instance, where a second task is dependent upon (e.g., must be executed after) a first task, the second task may be described as a child of the first task, and the first task is a parent of the second task. Parent tasks may be described as prerequisites of a child task; [0039] lines 1-4, task data (e.g., task dependency data) specifies a task identifier (e.g., Task ID) that uniquely identifies the task within DGTaskExecutor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Rastogi because Rastogi’s teaching of obtaining/accessing the dependency data and resource information (as runtime information) that related to the task/application dependency would have provided Vaidya’s system with the advantage and capability to allow the system to scheduling the task based on the task dependency in order to prevent any potential errors which improving the system efficiency and performance.  

Vaidya and Rastogi fail to specifically teach the runtime information is based at least on an execution log reflecting previous executions of the application when the plurality of services ran in the first application process.

However, Ghare teaches the runtime information is based at least on an execution log reflecting previous executions of the application when the plurality of services ran in the first application process (Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization, network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts (as including first application process) upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation, filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric; Col 12, lines 50-55, Performance reporting 450 may collect utilization, timing, and other performance related statistics for the execution of a stream processing function. Performance reporting 450 may periodically send these performance metrics 406 to stream processing function performance monitoring 360 for the various uses discussed above).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Ghare because Ghare’s teaching of determining/deriving actual runtime characteristics from performance metrics (execution logs) would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to utilize the previous resource utilization history in order to improving the task execution performance and efficiency. 

Vaidya, Rastogi and Ghare fail to specifically teach determining costs of moving individual services of the plurality from the first application process on the first computing cluster into the second application process on the second computing cluster; and when orchestrating, it is based on the cost, and moving a particular service of the plurality that previously executed in the first application process on the first computing cluster into the second application process on the second computing cluster.

However, Kenney teaches determining costs of moving individual services of the plurality from the first application process on the first computing cluster into the second application process on the second computing cluster (Kenney, Fig. 10,  1012a-1012n execution environments (as first and second computing cluster); Fig. 15, 1004, 1502 identify, for a plurality of workloads, one or more execution environments (as including second application process) that can support each workload…; 1006, 1504 Determine, for a plurality of workload placement scenarios, cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios; Col 55, lines 49-56, the costs associated with storing a dataset accessed by the workload in storage that provides sufficient performance for the workload, 2) the costs associated with utilizing cloud-based processing resources (including VMs, lambdas, and so on) that can execute the workload in accordance with performance requirements of the workload, 3) the costs associated with deploying the workload in a way (e.g., across multiple availability zones); and
when orchestrating, it is based on the cost, and moving a particular service of the plurality that previously executed in the first application process on the first computing cluster into the second application process on the second computing cluster (Kenney, Fig. 15, 1008 Costs, 1010, select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload (as moving based on the cost); also see Col 27, lines 2-4, address potentially high network costs and long transfer times associated with migrating large volumes of data; Col 42, lines 49-65, telemetry data gathered from a plurality of storage systems (402, 406) indicates that, on average, the amount of CPU resources required to support a virtual desktop infrastructure workload doubles every three years, assume that the load model (412) for the storage system (408) indicated that doubling the amount of CPU resources on the storage system (408) would result in a 20% increase in total performance load on the storage system…predicting (418) performance load on the storage system (408) in dependence upon the load model (412) and the predicted characteristics (416) of the one or more workloads (420, 422, 424) would result in a prediction that the total performance load on the storage system (408) would increase by 20% in three years; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload (1016) [Examiner noted: moving a previously executed particular service (i.e., virtual desktop infrastructure workload, previously executed, because telemetry data indicating the resource consumption doubles every three years) into a new execution environment (as second application process) based on the lowest cost]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi and Ghare with Kenney because Kenney’s teaching of moving the particular service/workload to other system based on the cost would have provided Vaidya, Rastogi and Ghare’s system with the advantage and capability to allow the system to easily determining the best suitable system to moving the workload which improving the system performance and efficiency.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of Hosie et al. (US Pub. 2017/0257429 A1).

As per claim 2, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Kenney teaches wherein the costs used to perform the automated orchestration, moving the particular service into the second application process (Kenney, Fig. 15, 1008 Costs, 1010, select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload (as moving based on the cost); also see Col 27, lines 2-4, address potentially high network costs and long transfer times associated with migrating large volumes of data; Col 42, lines 49-65, telemetry data gathered from a plurality of storage systems (402, 406) indicates that, on average, the amount of CPU resources required to support a virtual desktop infrastructure workload doubles every three years, assume that the load model (412) for the storage system (408) indicated that doubling the amount of CPU resources on the storage system (408) would result in a 20% increase in total performance load on the storage system…predicting (418) performance load on the storage system (408) in dependence upon the load model (412) and the predicted characteristics (416) of the one or more workloads (420, 422, 424) would result in a prediction that the total performance load on the storage system (408) would increase by 20% in three years; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload (1016) [Examiner noted: moving a previously executed particular service (i.e., virtual desktop infrastructure workload, previously executed, because telemetry data indicating the resource consumption doubles every three years) into a new execution environment (as second application process) based on the lowest cost]).

Vaidya, Rastogi, Ghare and Kenney fail to specifically teach the costs include at least serialization costs of moving. 

However, Hosie teaches the costs include at least serialization costs of moving (Hosie, [0002] lines 1-6,  These platforms may be linked together allowing workloads to move between various on-premise system and public cloud services based on costs; [0039] lines 16-18, To limit excessive serialization costs and Input/Output (I/O) operations across the hybrid cloud boundary).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Hosie because Hosie’s teaching of moving the workloads based on the cost (to limit serialization costs) would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to enable the system to find most reliable environment for moving the workload which improving the system efficiency. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare, Kenney and Hosie, as applied to claim 2 above, and further in view of Susarla et al. (US Patent. 8,620,921 B1).
Susarla was cited in the previous Office Action.

As per claim 3, Vaidya, Rastogi, Ghare, Kenney and Hosie teach the invention according to claim 2 above. Ghare teaches deriving, from the execution log, at least the following actual runtime characteristics: memory utilization, thread utilization, network utilization, runtime duration (Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization (as thread utilization), network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation (as runtime duration), filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric). In addition, Kenney teaches network cost (Kenney, Col 27, lines 3-4, high network costs and long transfer times). Further, Hosie teaches serialization costs (Hosie, [0039] lines 16-18, To limit excessive serialization costs and Input/Output (I/O) operations across the hybrid cloud boundary).

Vaidya, Rastogi, Ghare, Kenney and Hosie fail to specifically teach at least the following actual runtime characteristics: storage throughput, storage capacity utilization.

However, Susarla teaches storage throughput, storage capacity utilization (Susarla, Col 4, lines 14-22, A non-exhaustive list of metric examples include attributes relating to power consumption, data capacity, data throughput, storage device utilization, processor utilization, number of I/O (read/write) operations issued per second, ratio of various operations ("op mix"), per I/O data block size, number and types of storage devices, number and types of storage device controllers, number and types of CPU, number and types of memory, etc. In other embodiments, other metrics are used; Col 34, lines 48-57, performance or capacity attributes of the component (e.g., a storage device's RPM or data capacity). In other embodiments, metrics of hardware and/or software components of the cluster include other metrics. Examples of metrics for a current state of the cluster include configuration settings associated with the current state of the cluster. Metrics for a current state of the cluster may also include other information describing the state of the cluster, such as storage device fragmentation levels, resource utilization levels (e.g., CPU, storage device, network utilization levels).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare, Kenney and Hosie with Susarla because Susarla’s teaching of data (storage) throughput and storage capacity utilization would have provided Vaidya, Rastogi, Ghare, Kenney and Hosie’s system with the advantage and capability to determine the storage capability to perform the task which improving the resource utilization efficiency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of Danilov et al. (US Pub. 2020/0322431 A1).
Danilov was cited in the previous Office Action.

As per claim 4, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Vaidya teaches orchestrating the plurality of services (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments)).

Vaidya, Rastogi, Ghare and Kenney fail to specifically teach when orchestrating the plurality of services, it is based at least on one or more orchestration objectives selected from a group comprising latency, financial cost, and reliability.

However, Danilov teaches when orchestrating the plurality of services, it is based at least one or more orchestration objectives selected from a group comprising latency, financial cost, and reliability (Danilov, [0020] lines 3-7, The analysis of computing resources of a real node can indicate a level performance that can be employed in determining if that real node is appropriate to execute a storage service; lines 34-40, Numerous other computing resource performance metrics can be determined and employed in the selective instantiation of a storage service and are to be considered within the scope of the instant subject matter even where not explicitly recited for the sake of clarity and brevity. Examples of other metrics can include, processor factors such as count, speed, etc., memory factors such as an amount of memory, speed, throughput, etc., network factors such as bandwidth, cost, latency, reliability, etc., location, reliability, monetary cost, geopolitical factors, etc).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Danilov because Danilov’s teaching of determining the appropriate node for executing based on the performance metrics including the network factors such as cost, latency, reliability would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to allow the system to selecting the best suitable node for performing the tasks which improving the system performance and efficiency. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of Singh et al. (US Pub. 2016/0147575 A1).
Singh was cited in the previous Office Action.

As per claim 5, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Kenney teaches selecting the particular service to move from the first application process to the second application process (Kenney, Fig. 15, 1008 Costs, 1010, select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload (as moving based on the cost); Col 27, lines 2-4, address potentially high network costs and long transfer times associated with migrating large volumes of data; Col 42, lines 49-65, telemetry data gathered from a plurality of storage systems (402, 406) indicates that, on average, the amount of CPU resources required to support a virtual desktop infrastructure workload doubles every three years, assume that the load model (412) for the storage system (408) indicated that doubling the amount of CPU resources on the storage system (408) would result in a 20% increase in total performance load on the storage system…predicting (418) performance load on the storage system (408) in dependence upon the load model (412) and the predicted characteristics (416) of the one or more workloads (420, 422, 424) would result in a prediction that the total performance load on the storage system (408) would increase by 20% in three years; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload (1016)).

Vaidya, Rastogi, Ghare and Kenney fail to specifically teach when selecting the particular service, it is based at least on how frequently the particular service is executed over multiple previous executions of the application.

However, Singh teaches when selecting the particular service, it is based at least on how frequently the particular service is executed over multiple previous executions of the application (Singh, [0028] lines 3-11, Workload distribution process 24 may utilize historical system utilization metrics or other such metrics to make such a determination. Workload distribution process 24 may thus move this workload from high end storage 50 to low end storage 60 in order to conserve high end storage resources for more frequently executing workloads. Accordingly, more high end storage space may be available to accommodate high priority tasks, such as workloads with more frequent user interactions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Singh because Singh’s teaching of moving the workload to high end storage resource with more frequently executing workloads would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to enable the system to execute the more frequently task/workload faster which improving the system performance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of Singh et al. (US Pub. 2016/0147575 A1) and Anand (US Patent. 10,152,349 B1).
Singh and Anand were cited in the previous Office Action.

As per claim 6, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Kenney teaches selecting the particular service to move from the first application process to the second application process (Kenney, Fig. 15, 1008 Costs, 1010, select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload (as moving based on the cost); Col 27, lines 2-4, address potentially high network costs and long transfer times associated with migrating large volumes of data; Col 42, lines 49-65, telemetry data gathered from a plurality of storage systems (402, 406) indicates that, on average, the amount of CPU resources required to support a virtual desktop infrastructure workload doubles every three years, assume that the load model (412) for the storage system (408) indicated that doubling the amount of CPU resources on the storage system (408) would result in a 20% increase in total performance load on the storage system…predicting (418) performance load on the storage system (408) in dependence upon the load model (412) and the predicted characteristics (416) of the one or more workloads (420, 422, 424) would result in a prediction that the total performance load on the storage system (408) would increase by 20% in three years; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload (1016)).

Vaidya, Rastogi, Ghare and Kenney fail to specifically teach when selecting the particular service, it is based at least on whether the particular service appears in a critical path of the application over multiple previous executions of the application.

However, Singh teaches when selecting the particular service, it is based at least on whether the particular service appears in high priority of the application over multiple previous executions of the application. (Singh, [0028] lines 3-11, Workload distribution process 24 may utilize historical system utilization metrics or other such metrics to make such a determination. Workload distribution process 24 may thus move this workload from high end storage 50 to low end storage 60 in order to conserve high end storage resources for more frequently executing workloads. Accordingly, more high end storage space may be available to accommodate high priority tasks, such as workloads with more frequent user interactions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Singh because Singh’s teaching of moving the workload to high end storage resource based on higher priority workloads would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to enable the system to execute the higher priority task faster which improving the system performance and efficiency.

Vaidya, Rastogi, Ghare, Kenney and Singh fail to specifically teach the high priority is a critical path.

However, Anand teaches the high priority is a critical path (Anand, Abstract, lines 12-14, The device may determine an execution priority of the set of tasks based on the critical path).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare, Kenney and Singh with Anand because Anand’s teaching of priority corresponding to the critical path would have provided Vaidya, Rastogi, Ghare, Kenney and Singh’s system with the advantage and capability to determining the high priority tasks based on the critical path which improving the system efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of Druet et al. (US Pub. 2014/0089393 A1).
Druet was cited in the previous Office Action.

As per claim 7, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Vaidya teaches wherein the automated orchestration is performed (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments)).

Vaidya, Rastogi, Ghare and Kenney fail to specifically teach the automated orchestration is performed dynamically without halting the first application process.

However, Druet teaches the automated orchestration is performed dynamically without halting the first application process (Druet, Fig. 2, 218 live-migration; Abstract, lines 1-6, A method for live-migration of an operating system and an application is provided. The operating system runs on a first computer. The application may run on the operating system. The live-migration may be performed to a second computer while the application showing no externally detectable downtime during live-migration of the application (as dynamically without halting since it is live-migration of the application)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Druet because Druet’s teaching of live-migration of application would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to move the application tasks between servers without halting the process which improving the system performance. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 1 above, and further in view of LEE et al. (US Pub. 2019/0196805 A1).
LEE was cited in the previous Office Action.

As per claim 8, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 1 above. Vaidya, Rastogi, Ghare and Kenney fail to specifically teach receiving a developer hint that conveys an expected runtime characteristic of a new version of the particular service.

	However, LEE teaches receiving a developer hint that conveys an expected runtime characteristic of a new version of the particular service (LEE, [0042] lines 1-8, the client application 312 enables the software developer to specify various parameters related to a rollout of an update to an application to client devices that (1) are connected to the digital distribution platform 300, and (2) currently have the application installed thereon--referred to herein as "target client devices." As used herein, the term "rollout" can refer to a period of time during which the package of resources for an update to a previous version of the application is made available to the target client devices).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with LEE because LEE’s teaching of developer hint/indication for the period of time during which the package of resources for an update would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to allow the system to determining the time for the updating service which improving the system performance.

As per claim 9, Vaidya, Rastogi, Ghare, Kenney and LEE teach the invention according to claim 8 above. LEE further teaches removing an existing version of the particular service and performing automated orchestration of the new version of Page 42 of 46the particular service into a selected process based at least on the expected runtime characteristic conveyed by the developer hint (LEE, [0036] lines 1-16, At some point during the development timeline 200, the software developer can decide to release a new full version of the application for a major update. The package of resources of the full version of the application typically includes a complete set of binary executables and data resources for the application, as modified from a previous version. At time 212, the software developer can release a new full version of the application (e.g., ver. 2.0), which includes a package of resources for a modified version of the application. When updating the application as installed on the client device to a new full version of the application, the client device can delete (as remove) all binary executables and data resources associated with a previous version of the application and then install the complete set of binary executables and data resources for the new full version of the application; also see [0042] lines 1-8, the client application 312 enables the software developer to specify various parameters related to a rollout of an update to an application to client devices that (1) are connected to the digital distribution platform 300, and (2) currently have the application installed thereon--referred to herein as "target client devices." As used herein, the term "rollout" can refer to a period of time during which the package of resources for an update to a previous version of the application is made available to the target client devices; [0069] lines 1-3, the server determines whether the client device is authorized to install the update).


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US. Pub. 2012/0174112 A1) in view of Chrysos et al. (US Patent. 6,549,930 B1) and further in view of Powers et al. (US Patent. 10,078,510 B1) and Puls et al. (US Pub. 2017/0250890 A1) 
Vaidya, Chrysos and Puls was cited in the previous Office Action.

As per claim 10, Vaidya teaches the invention substantially as claimed including A method performed on a computing device (Vaidya, Fig. 14, 1110 (as computing device)), the method comprising: 
determining for an application having a plurality of services dependencies (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services; also see [0004] lines 5-7, switchover execution of at least one service of an application running on a primary system resource to running on a secondary system resource; Fig. 7, services 1-6 are executed in site 120); 
scheduling individual services of the plurality of services of the application based at least on dependencies (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource;).  

Vaidya fails to specifically teach evaluating execution logs to identify different critical paths of the application during multiple previous execution of the application, identifying a statistical critical path for the application based at least on frequency of occurrence of the different critical paths in the execution logs, wherein the execution logs include at least one critical path of the application other than the statistical critical path, and when scheduling the application, it is based at least on whether the individual services occur on the statistical critical path.

However, Chrysos teaches evaluating execution logs to identify different paths of the application during multiple previous executions of the application (Chrysos, Col 25 lines 1-2, recent execution history of the process can also aid in identifying the execution path; Fig. 11, A to E, 1110, C to E 1111 (execution paths); Fig. 12, Path samples; Col 24, line 41, Path samples for selected instructions are captured; Col 24, lines 55-60, the path samples (as execution logs) are used to perform a backward analysis of a control flow graph of the program. The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (as previous executions) (1260) which will benefit more from optimization); Col 15, line 13, execution of instructions; Col 16, lines 49-50, one application could profile a large number of instructions);
identifying a statistical path for the application based at least on frequency of occurrence of the different paths in the execution logs, wherein the execution logs include at least one path of the application (Chrysos, Fig. 12, Path samples; Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program. These are called "hot" paths. Col 24, lines 55-60, the path samples (as execution logs) are used to perform a backward analysis of a control flow graph of the program. The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (as identifying statistical path based on frequency of occurrence of execution paths in the recent execution history) (1260) which will benefit more from optimization; lines 63-66, identify the path segments AE 1110, and ABCE (1101-1105) as possible paths. The best possible outcome exists when the static analysis is able to identify only a single path; Col 25 lines 1-2, recent execution history of the process can also aid in identifying the execution path); and
when scheduling the application, it is based at least on whether the individual services occur on the statistical path (Chrysos, Fig. 11, 1101-1105 (instructions, as individual services), 1110, 1111 (execution paths); Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (1260) which will benefit more from optimization; Col 23, lines 48-50, A trace scheduler might do an even better job when it has an estimate of how long it took to execute each basic block or a larger execution path; Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program; also see Col 24 lines 63-66, identify the path segments AE 1110, and ABCE (1101-1105) as possible paths. The best possible outcome exists when the static analysis is able to identify only a single path (as scheduling when the instructions (as individual servers) occur on the identified single path for optimization; also see Col 26, lines 32-35, improved instruction scheduling)).
  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Chrysos because Chrysos’s teaching of identifying an execution path (as statistical path) for the application based on frequency of occurrence would have provided Vaidya’s system with the advantage and capability to allow the system to improving the execution scheduling based on the identified execution path.


Although Vaidya and Chrysos teach statistical critical path, Vaidya and Chrysos fail to specifically teach wherein the execution logs include at least one critical path of the application other than the statistical critical path.

However, Powers teaches wherein the execution logs include at least one execution path of the application other than the statistical critical path (Powers, Col 10, lines 48-49, record information about execution paths in execution log 134; Col 13, lines 1-3, identify the critical path (as statistical critical path, statistical critical path taught by Chrysos) using undesired feature information and/or desired feature information stored in execution log 134 (as execution logs include at least one execution path other than the statistical critical path, because the statistical critical path is identified via the desired/undesired feature information stored in the execution log)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Chrysos with Powers because Powers’s teaching of the execution log that having the execution path would have provided Vaidya and Chrysos’s system with the advantage and capability to allow the system to using the execution logs for identifying critical or different execution paths based on the execution log which improving the system efficiency.

Vaidya, Chrysos and Powers fail to specifically teach the path is critical path.

However, Puls teaches the path/execution path is critical path (Puls, Abstract, lines 1-2, identifies a critical path of a transaction in a web application; [0019] lines 1-4, identify a critical path in each transaction of the application 115. The critical path includes one or more methods that directly affect the duration of the transaction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos and Powers with Puls because Puls’s teaching of critical path would have provided Vaidya, Chrysos and Powers’s system with the advantage and capability to allow the system to identifying the tasks that is affecting the duration of the transaction in order to overcomes the execution latency which improving the system performance. 

As per claim 15, Vaidya, Chrysos, Powers and Puls teach the invention according to claim 10 above. Chrysos teaches wherein the statistical critical path comprises a particular path through the application that, over the multiple previous executions, most frequently is the path of the application (Chrysos, Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program. These are called "hot" paths. Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (as frequency of occurrence) (1260) which will benefit more from optimization; lines 63-66, identify the path segments AE 1110, and ABCE (1101-1105) as possible paths. The best possible outcome exists when the static analysis is able to identify only a single path). In addition, Puls teaches the path/execution path is critical path (Puls, Abstract, lines 1-2, identifies a critical path of a transaction in a web application; [0019] lines 1-4, identify a critical path in each transaction of the application 115. The critical path includes one or more methods that directly affect the duration of the transaction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Powers and Puls, as applied to claim 10 above, and further in view of Ismail et al. (US Pub. 2019/0042523 A1).
Ismail was cited in the previous Office Action.

As per claim 11, Vaidya, Chrysos, Powers and Puls teach the invention according to claim 10 above. Vaidya, Chrysos, Powers and Puls fail to specifically teach wherein the scheduling comprises assigning scheduling priorities to threads allocated to the individual services.

	However, Ismail teaches wherein the scheduling comprises assigning scheduling priorities to threads allocated to the individual services (Ismail, [0077] lines 16-24, the operating system (OS) may assign a priority to the thread or task, which the circuitry 120 may consider while allocating bandwidth. Merely as an example, if a first thread or task is associated with operations of the OS and a second thread or task is associated with transferring a movie from a USB flash storage to a hard drive, the OS may assign a relatively higher priority to the first thread or task).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos, Powers and Puls with Ismail because Ismail’s teaching of assigning a priority to the thread for execution the operations would have provided Vaidya, Chrysos, Powers and Puls’s system with the advantage and capability to allow the system to execute the importance operations based on the priority which improving the system efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Powers, Puls and Ismail, as applied to claim 11 above, and further in view of Rakvic et al. (US Pub. 2007/0074217 A1).
Rakvic was cited in the previous Office Action.

As per claim 12, Vaidya, Chrysos, Powers, Puls and Ismail teach the invention according to claim 11 above. Vaidya, Chrysos, Powers, Puls and Ismail fail to specifically teach prioritizing specific services of the plurality that occur on the statistical critical path above one or more other services of the plurality that do not occur on the statistical critical path.

However, Rakvic teaches prioritizing specific services of the plurality that occur on the statistical critical path above one or more other services of the plurality that do not occur on the statistical critical path (Rakvic, Fig. 8, 820 system critical path; claim 31, determining a system critical path that includes one or more of the user-level threads, and assigning to the user-level threads on the critical path a higher scheduling priority than the remaining user-level threads).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos, Powers, Puls and Ismail with Rakvic because Rakvic’s teaching of assigning the priority to the user thread/tasks on the critical path that his higher than the other user threads would have provided Vaidya, Chrysos, Powers, Puls and Ismail’s system with the advantage and capability to allow the system to execute the importance operations first which improving the system efficiency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Powers, Puls, Ismail and Rakvic, as applied to claim 12 above, and further in view of COMEAU et al. (US Pub. 2013/0055275 A1).
COMEAU was cited in the previous Office Action.

As per claim 13, Vaidya, Chrysos, Powers, Puls, Ismail and Rakvic teach the invention according to claim 12 above. Rakvic further teaches determining respective time distances of the one or more other services from the statistical critical path (Rakvic, Fig. 7, X; Fig. 8, 820 system critical path, node 5.0, node 6.0, node 7.0, 1381, 1391, 1395 (as distance of the one or more other services from the critical path); [0077] lines 1-4, FIG. 8 illustrates that at least one embodiment of the TSDG 800 may identify the system critical path of the program. The system critical path is the path in the program having the longest latency; [0078] lines 1-8, identify which shreds are on the system critical path with the information provided by the TSDG 800. The system critical path 820 may be easily identified by starting at the node of the TSDG 800 that has the largest time value (representing the latest node) and traversing upwards to the root of the TSDG 800. FIG. 8 illustrates that node 8.2 is the latest node and that shreds 4 (node 4.0) and 8 (nodes 8.0, 8.1, 8.2) are on the system critical path 820 [Examiner noted: the time value for each node is determined, therefore, the distance/time from the critical path is determined, see Fig. 7 and Fig. 8]).

Vaidya, Chrysos, Powers, Puls, Ismail and Rakvic fail to specifically teach prioritizing the one or more other services based at least on the respective time distances of the one or more other services from the statistical critical path.

However, COMEAU teaches prioritizing the one or more other services based at least on the respective time distances of the one or more other services from the statistical critical path (COMEAU, Fig. 3, assign a priority to the task based on the evaluation of the parameter; claim 3, wherein a longer distance (time distance taught by Rakvic) results in a higher priority being assigned to the task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos, Powers, Puls, Ismail and Rakvic with COMEAU because COMEAU’s teaching of assign a priority to the task based on distance would have provided Vaidya, Chrysos, Powers, Puls, Ismail and Rakvic’s system with the advantage and capability to allow the system to scheduling the tasks based on distance related to each other which improving the system efficiency and performance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Powers, Puls, Ismail, Rakvic and COMEAU, as applied to claim 13 above, and further in view of KIM et al. (US Pub. 2017/0255515 A1).
KIM was cited in the previous Office Action.

As per claim 14, Vaidya, Chrysos, Powers, Puls, Ismail, Rakvic and COMEAU teach the invention according to claim 13 above. Rakvic further teaches based at least on previous execution times of the one or more other services, determining the respective time distances as respective amounts of time that the one or more other services in the statistical critical path (Rakvic, Fig. 7; Fig. 8, 820 system critical path; [0069] lines 3-4, monitors behavior of a shredded program 602, and in particular, monitors thread execution history of the shredded program 602; [0070] lines 1-7, in addition to monitoring program behavior, may analyze, characterize and record certain aspects of the execution history. For at least one embodiment, these aspects of the execution history may be recorded in the form of either or both of a shred dependency graph 600 and/or a time-stamped shred dependency graph 604 (as previous execution times); [0074] lines 1-7, the TSDG 604 shown therein further extends the information of a SDG 600 with chronological information about dynamic shred execution. In particular, the TSDG 604 may incorporate a variety of weight metrics relevant to shred scheduling and execution, such as the timing of the shred dependencies. In the TSDG 604, the nodes represent the dynamic instances of scheduled shreds and the edge-labels represent the time at which an event indicating a dependency occurred (as respective distances as respective amounts of time); [0075] lines 1-6, FIG. 8 illustrates an example TSDG 800 for a sample program. The TSDG 800 represents unrolled program execution for multiple dependencies and time stamps the time at which each dependency happens. The scheduler 450 (FIG. 4) may be instrumented to capture dependencies as shreds are scheduled, and this information (see, e.g., 608 of FIG. 6) may be forwarded to the scheduling hints generator (see 506, FIG. 6) and utilized to generate the TSDG 800 in FIG. 8 (see, also, 604 in FIG. 6)).

Vaidya, Chrysos, Powers, Puls, Ismail, Rakvic and COMEAU fail to specifically teach determining amounts of time that the one or more other services would have had to run before appearing.

However, KIM teaches determining amounts of time that the one or more other services would have had to run before appearing (KIM, [0010] lines 4-9, predicting first and second amounts of time required to perform the first and second recovery operations, respectively to recover the data chunk in which the uncorrectable error occurs or predicting an effect on the nonvolatile memory devices that will result from performance of the first and second recovery operations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos, Powers, Puls, Ismail, Rakvic and COMEAU with KIM because KIM’s teaching of predicting the amount of time that needed to perform the operations before performing  would have provided Vaidya, Chrysos, Powers, Puls, Ismail, Rakvic and COMEAU’s system with the advantage and capability to allow the system to determine the time needed for executing the operations in order to improving the task scheduling efficiency.

Vaidya, Chrysos and Puls fail to specifically teach statistical critical path comprises a particular path that is most frequently determines latency of the application.

However, Rakvic teaches statistical critical path comprises a particular path that is most frequently determines latency of the application (Rakvic, Fig. 8, 820; [0077] lines 1-6, Fig. 8 illustrates that at least one embodiment of the TSDG 800 may identify the system critical path of the program. The system critical path is the path in the program having the longest latency. Any thread on that path is critical to the performance of the program and should therefore be scheduled with a higher priority, if possible; [0082] lines 4-7, When performing the system critical path scheduling optimization, the hints generator 506 identifies the critical path-those nodes whose performance affects overall performance for the program 602. The system critical path through the TSDG 604 has the property that no other path in the program 602 has a longer latency (as most frequently determines latency (longest latency)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos and Puls with Rakvic because Rakvic’s teaching of system critical path is the path in the program having the longest latency (as most frequently determines latency (longest latency)) would have provided Vaidya, Chrysos and Puls’s system with the advantage and capability to reducing the task execution latency based on the critical path which improving the system efficiency.  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 16 above, and further in view of Borlick et al. (US Pub. 2020/0257539 A1).
Borlick was cited in the previous Office Action.

As per claim 17, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 16 above. Vaidya, Rastogi, Ghare and Kenney fail to specifically teach employ a solver or a machine-learned model to perform orchestration.

However, Borlick teaches employ a solver or a machine-learned model to perform orchestration (Borlick, Fig. 1, 100 Test Management system (as to perform orchestration), 110 machine learning module).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Borlick because Borlick’s teaching of test Management system that including a machine learning module would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to allow the system to train the machine leaning module based on the task scheduling history in order to improving the future task execution performance and efficiency. 

As per claim 18, Vaidya, Rastogi, Ghare, Kenney and Borlick teach the invention according to claim 17 above. Borlick further teaches the solver or the machine-learned model being configured to perform the orchestration based at least on a latency objective for the application (Borlick, [0036] lines 3-9, the test monitor program 106 determines (at block 714) a performance measurement of system 300.sub.T during execution of the system code 102, such as I/O latency, response time, processor and memory usage, etc. The test management system 100 is notified (at block 716) of the feature settings 506.sub.i and performance measurement outcome 508.sub.i for the training manager 108 to use to retrain the machine learning module 110 to enable and disable those features in feature settings set when the best performance measurements were realized).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare and Kenney, as applied to claim 16 above, and further in view of Saballus et al. (US Pub. 2018/0121235 A1).
Saballus was cited in the previous Office Action.

As per claim 19, Vaidya, Rastogi, Ghare and Kenney teach the invention according to claim 16 above. Vaidya, Rastogi, Ghare and Kenney fail to specifically teach detect a runtime change to the dependency information; and modify the orchestration during execution of the application based at least on the runtime change to the dependency information.

However, Saballus teaches detect a runtime change to the dependency information (Saballus, [0028] lines 1-3, From a known set of tasks whose dependences on one another can change dynamically, i.e. at runtime; [0057] lines 1-4, The runtime of a task can be both statically predefined and determined dynamically at runtime. A schedule can thereby be continuously optimized during execution); and 
modify the orchestration during execution of the application based at least on the runtime change to the dependency information (Saballus, [0027] lines 5-20, Scheduler 120 controls the time sequence of the performance of several tasks on a computation core 101…Scheduler 120 can mark different tasks for performance on one of computation cores 101…Tasks can be marked for execution sporadically, i.e. in a manner triggered by events, cyclically, acyclically, or at specific points in time. Different tasks can be mutually dependent. This means that one task uses the result of the performance of another task as an input variable. These dependences can change dynamically, i.e. at runtime. "Marking for execution" means that the scheduler apportions computation time of one of computation cores 101, . . . , 10m to the process to which a task is allocated. The scheduler can apportion computation time to the process only for a specific time span, and withdraw it again after the time span expires; [0028] lines 7-9, This means that after a change in a dependence, the new schedule must be generated (as modifying orchestration) in timely fashion, preferably before the next time span; [0033] lines 2-3, a new schedule is calculated at the runtime).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Kenney with Saballus because Saballus’s teaching of detecting the dependency change and modifying the scheduling based on the detected change would have provided Vaidya, Rastogi, Ghare and Kenney’s system with the advantage and capability to allow the system to create a new task scheduling based on new dependency information in order to prevent any potential errors due the changed task dependency which improving the system performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi, Ghare, Kenney and Saballus, as applied to claim 19 above, and further in view of Ravi et al. (US Pub. 2014/0325495 A1).
Ravi was cited in the previous Office Action.

As per claim 20, Vaidya, Rastogi, Ghare, Kenney and Saballus teaches the invention according to claim 19 above. Saballus teaches the runtime change comprising a change to a runtime value (Saballus, [0017] lines 1-3, tasks having an identical rank are sorted as a function of information regarding a length of a runtime of the respective task; [0027] lines 5-20, Scheduler 120 controls the time sequence of the performance of several tasks on a computation core 101…Scheduler 120 can mark different tasks for performance on one of computation cores 101…Tasks can be marked for execution sporadically, i.e. in a manner triggered by events, cyclically, acyclically, or at specific points in time. Different tasks can be mutually dependent. This means that one task uses the result of the performance of another task as an input variable. These dependences can change dynamically, i.e. at runtime. "Marking for execution" means that the scheduler apportions computation time of one of computation cores 101, . . . , 10m to the process to which a task is allocated. The scheduler can apportion computation time to the process only for a specific time span, and withdraw it again after the time span expires).

Vaidya, Rastogi, Ghare, Kenney and Saballus fail to specifically teach a runtime value for a number of loop iterations.

However, Ravi teaches a runtime value for a number of loop iterations (Ravi, [0019] lines 15-18, the loop may contain inner loops with non-constant upper bounds, values for the numbers of operations are generated as functions of inner loop iterations and are given values at runtime).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare, Kenney and Saballus with Ravi because Ravi’s teaching of values for the numbers of operations are generated as functions of inner loop iterations and are given values at runtime would have provided Vaidya, Rastogi, Ghare, Kenney and Saballus’s system with the advantage and capability to allow the system to analyze and to provide an estimate of the number of CPU operations and number of memory operations for task scheduling which improving the system performance and efficiency.


Response to Arguments
The Amendment filed on 01/25/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-20 under 35 U.S.C § 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark Applicant’s argue in substance: 
(a), the title of the Application is "Orchestration and Scheduling of Services," and the specification and claims are directed to orchestration and/or scheduling of services. It is not apparent what specific objection the Examiner has to the title, and Applicant respectfully submits that the Examiner either clarify the objection or else withdraw the objection.

(b), Applicant respectfully disagrees but has nevertheless amended the claims to remove the term "orchestrator." With respect to the terms "computing cluster," "computing device," and "machine-learned model," these terms refer to structures understood by those skilled in the art to be capable of performing certain functionality recited in the claims, and therefore these terms should not be interpreted under 35 U.S.C. § 112(f).

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that the title of the invention is not descriptive, because it is not clearly indicative of the invention to which the claims are directed. For example, the claimed invention is directed to performing the orchestration and scheduling of the application services by moving a particular application service based on the dependency, cost and actual runtime characteristics. However, the title only indicated orchestration and scheduling of the services, therefore, the title is not descriptive.
In addition, Examiner would like to remind Applicant that Examiner has the right to change the title (see MPEP § 1302.04(a), “this may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment”). Therefore, the following title is suggested: “orchestration and scheduling of application services by moving the application service based on the dependency, cost and actual runtime characteristics”.

As to point (b), Examiner would like to point out that claim limitations: “a first computing cluster", “a second computing cluster” and “a computing device” in claim 16, “computing device” in claims 17 and 19, and “machine-learned model” in claim 18 does not have sufficient structure, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In addition, Examiner would like direct Applicant to MPEP§2181.I (A). The MPEP clearly indicated that “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for"”. Further, “machine-learned model” refers to software (i.e., software per se) which is understood by those skilled in the art. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195